

CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT (this “Agreement”) is dated as of August 16, 2011
(the “Execution Date”), by and among EARTHBOUND LLC, a Delaware limited
liability and its affiliated entities, including without limitation IM LICENSING
LLC (“Earthbound”), IM READY-MADE, LLC’s a New York limited liability company
("IM") and XCEL BRANDS, INC., a Delaware corporation (“XCel”).  For the purposes
of this Agreement, Earthbound, XCel and IM shall each be referred to as a
“Party” and collectively referred to as the “Parties”.


RECITALS


WHEREAS, Earthbound is a party to an Agreement, dated as of November 6, 2001
(the “Brand Management Agreement”), whereby, among other agreements, Earthbound
was granted certain intellectual property rights, brand-expansion and marketing
rights with respect to IM’s products and trademarks (the “IM Business”); and


WHEREAS, IM, XCel and IM Brands, LLC (“IMB”) are parties to that certain Asset
Purchase Agreement, dated May 19, 2011 and amended July 28, 2011 and as may be
amended by the parties thereto in their sole discretion (the “APA”), pursuant to
which XCel and IMB have agreed to acquire certain assets, and assume certain
liabilities, of IM, in accordance with the terms thereof and which the parties
thereto intend will qualify as a transaction or transactions described in
Section 351 of the Internal Revenue Code of 1986, as amended (the Code"); and


WHEREAS, simultaneously with or immediately prior to the closing of the APA,
XCel will merge with and into a wholly owned subsidiary of a public reporting
company (the “Merger”, with the surviving public reporting company following the
Merger, consummation of the APA, and other related transactions referred to as
“PublicCo”) and offer shares of PublicCo to investors through a private offering
transaction (the “Offering”); and,


WHEREAS, Earthbound has agreed to contribute cash and various assets, including
without limitation the Brand Management Agreement and the intellectual property
rights, brand-expansion and marketing rights associated therewith to XCel or its
successor in interest in exchange for shares of common stock of PublicCo, and
the Parties intend that such transaction, together with the transactions
contemplated by the APA and with other third parties, will qualify as a
transaction or transactions described in Section 351 of the Code.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1.           Defined Terms.  Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings and definitions attributed to such terms
in the APA.

 
 

--------------------------------------------------------------------------------

 

2.           Effective Date. Contemporaneously with the closing of the
transactions contemplated by the APA, and the Merger ("Effective Date"), this
Agreement will become effective.  In the event the transactions contemplated by
the APA and Merger and this Agreement do not close on or before December 31,
2011, this Agreement shall be null and void.


3.           Contribution of Assets.


On the Effective Date, Earthbound will deliver and/or assign to XCel (or cause
to be delivered and/or assigned to XCel or its successor in interest)
Earthbound’s title to, or to the extent that Earthbound does not hold title to
such property Earthbound’s interest in, the following property ("Contributed
Assets") in exchange for the PublicCo shares set forth in Section 4:


 
(i)
the Brand Management Agreement, including all intellectual property rights and
brand-expansion and marketing rights;

 
(ii)
any Intellectual Property Rights owned by or developed by Earthbound relating to
the IM Brands owned by Earthbound and/or its Affiliates, agents, officers,
directors, employees, including, without limitation, all designs, archives and
logos;

 
(iii)
all Furnishings and Equipment and other materials and assets set forth on
Exhibit A; and

 
(iv)
all rights to any design software owned or licensed and used by Earthbound in
connection with the IM Business and as set forth on Exhibit B (the “Design
Software”).



In addition, Earthbound shall invest or cause its affiliates to invest $500,000
in PublicCo on the same terms and conditions as other investors in the Offering
(the “EB Investment”, together with the Contributed Assets will hereafter be
referred to as the “351 Assets”).  For U.S. federal income tax purposes, the
Parties agree that the fair market value of the design archives, logos,
Furnishings and Equipment referenced in the Contributed Assets on the Effective
Date shall equal approximately $105,000.


(a)           Earthbound shall indemnify Xcel, and its respective affiliates,
from any third party claims, costs, liabilities or losses (including reasonable
attorney fees), arising out of or relating to the ownership or use of the
Contributed Assets related to the period prior to the Effective Date or any
ownership claims of the Contributed Assets by third parties from or after the
Effective Date other than relating those arising under or related to the use of
the Licensed Software from or after the Effective Date.


4.            Effect of Contribution of Brand Management Agreement.  The rights
and obligations of Earthbound under the Brand Management Agreement shall
immediately be transferred to XCel or its successor in interest as of the
Effective Date, subject only to the following:
 

 
2

--------------------------------------------------------------------------------

 
 

(a)           On the Effective Date, in addition to issuance of the shares to
Earthbound under Section 4(c), IM will pay to Earthbound an amount equal to all
commissions due and owing at that time to Earthbound under Section 3(a) of the
Brand Management Agreement (“Commissions”) based upon royalties, vendor payments
advances, and other payments that IM has received up to the Effective Date, less
the expense reimbursement amount owed by Earthbound to IM, prorated through the
Effective Date (“Expense Reimbursements”) with such Expense Reimbursements equal
to $84,000.00 per quarter, and which amount may be adjusted by written agreement
between IM and Earthbound. Any Commissions earned by Earthbound prior to the
Effective Date, but not yet paid to Earthbound (including, without limitation,
the Commission due with respect to the royalty due to IM from QVC, Inc. for the
quarter ending June 30, 2011 in accordance with Section 3(a) of the Brand
Management Agreement, will be paid by IM or its successor in interest to
Earthbound, less any prorated Expense Reimbursements that remain owed to IM
through the Effective Date, on the same terms and conditions as set forth under
said Section 3(a), except that any such payments shall be made to Earthbound
within five (5) business days of receipt by IM or its successor in interest, but
only after (and to the extent that) the royalties from which such Commissions
are being paid have actually been received by IM or its successor in
interest.  In the event that XCel receives any payment which was the subject of
the Brand Management Agreement and which is attributable to the period prior to
the Effective Date, IM hereby irrevocably directs XCel to pay, and XCel agrees
to pay, thirty-eight percent (38%) of such payment, less any prorated Expense
Reimbursements that remain due and payable to IM, directly to Earthbound.


(b)           On the Effective Date, Earthbound shall make payment to QVC, Inc.
of a pro rata portion of the 2011 QVC, Inc. fee of $234,000.00 due and owing by
Earthbound to QVC, Inc. under that certain agreement between Earthbound and QVC,
Inc. dated September 1, 2009, as amended, based on the number of days
attributable to such payment through the Effective Date (such pro rata portion,
the “QVC Payment”).


(c)           On the Effective Date, XCel shall cause PublicCo to issue to
Earthbound or its designee 943,216 shares of PublicCo common stock pursuant to
the Offering, plus 100,000 shares and 50,000 warrants pursuant to the Offering
related to the EB Investment.


(d)           The Parties intend to treat the transaction contemplated herein as
a transaction described in Code Section 351 and will timely file statements
(including applicable extensions) pursuant to IRC Regulation Section 1.351-3,
and will consistently report the aggregate valuation of the 351 Assets as
required by the Internal Revenue Code and as determined by XCel in its
reasonable discretion.


(e)           Earthbound represents and warrants to IM and XCel that (i) it has
received no vendor payments in connection with the IM Business (“Vendor
Payments”) that it has not provided to IM, and (ii) neither Earthbound nor any
of its affiliates is a party to any agreement (whether written or oral) whereby
Earthbound or any of its affiliates has a right to receive any Vendor
Payments.  In the event that Earthbound receives any Vendor Payment attributable
to the period prior to the Effective Date, Earthbound shall promptly, and in any
event within 5 days of receipt, deliver to IM an accounting of such Vendor
Payment and forward sixty-two percent (62%) of such Vendor Payment to IM. In the
event that Earthbound receives any Vendor Payment attributable to the period
after the Effective Date, Earthbound shall promptly, and in any event within 5
days of receipt, deliver to XCel one-hundred percent (100%) of such Vendor
Payment and promptly terminate such arrangement with the vendors and all other
appropriate parties.
  

 
3

--------------------------------------------------------------------------------

 
  

(f)            In the event that IM is required to repay any amounts received
from Co International for which Earthbound was paid royalties on such sums (such
sums paid to Earthbound hereinafter referred to as the "Earthbound Co Int'l
Payment"), Earthbound shall promptly, and in any event with five (5) business
days of notice by IM and confirmation of such payment, reimburse IM the
Earthbound Co Int'l Payment.


5.           Agreements Between Earthbound and XCel.  As consideration and
inducement for Earthbound to transfer the Contributed Assets to XCel, XCel and
Earthbound agree to the following:


(a)           On the Effective Date, Earthbound shall execute and deliver such
assignments and transfer documents as IM and XCel may reasonably request to
effect the assignment and transfer of the Contributed Assets to XCel (or a
designee of XCel).


(b)           In the event that any of the Design Software to be contributed to
XCel (or a designee of XCel) pursuant to Paragraph 3 of this Agreement is
licensed, and not owned, by Earthbound (the “Licensed Software”), Earthbound
will use its commercially reasonable efforts to cause the applicable third party
licensor to consent to such assignment; and any such sale or assignment shall be
subject to the consent of any third party licensor and payment of any associated
costs due in connection therewith. Earthbound shall not be required to pay any
costs due in connection with any such sale or assignment. In connection with any
such Licensed Software that is assigned hereunder, XCel shall be responsible for
the third party costs to assign such Licensed Software. XCel shall indemnify
Earthbound for any claims arising as a result of, and costs related to, the
transfer to XCel and/or use following the assignment of the Licensed Software to
XCel and any claims arising under or relating to the Licensed Software relating
to the period following the assignment.


(c)           Earthbound shall execute any and all agreements, in such forms as
XCel may reasonably request, to confirm that all agreements between Earthbound
and QVC, Inc. shall be terminated as of the Effective Date.


(d)           On or prior to the Effective Date, Earthbound and QVC shall enter
into a release agreement (the “EB-QVC Release”), on terms satisfactory to
Earthbound and XCel in their reasonable discretion, whereby QVC shall release
Earthbound from any and all claims for any sums, directly or indirectly due to
QVC up through and including the Effective Date, as well as from any and all
claims for any sums, directly or indirectly due to QVC following the Effective
Date, under any agreements between Earthbound and QVC, Inc. and/or any other
party, or under such terms and conditions as otherwise agreed to in the EB-QVC
Release.


(e)           Contemporaneously with the execution of this Agreement, Earthbound
and XCel (or its principals or affiliates, as appropriate) shall enter into an
agreement terminating any and all prior agreements by and between Earthbound and
its principals on the one hand, and XCel and its principals and affiliates on
the other (the “XCel-EB Termination Agreement”);
 

 
4

--------------------------------------------------------------------------------

 
 

(f)           Board Nomination and Observer. On the Effective Date, in
connection with the Merger and related transactions, XCel shall nominate one of
Earthbound’s principal shareholders to serve as a director on the board of
PublicCo (the “Board”), provided, however, that the final determination as to
the appointment or recommendation to shareholders for election of any director
or any successor director to the Board or any committee thereof shall remain in
the sole discretion of the Corporate Governance and Nominating Committee, and
provided further that in making such determination, the Corporate Governance and
Nominating Committee shall apply reasonably and uniform standards consistent
with past practices and consistent with PublicCo’s corporate governance
principles as in effect from time to time. Such board nominee shall also be
required at the time of nomination to satisfy the independence requirements and
listing standards of any securities exchange on which the securities of PublicCo
are listed from time to time.  At any time following the Effective Date during
which a principal stockholder of Earthbound serves as a director of PublicCo,
Earthbound shall also be entitled, subject to the execution of a confidentiality
agreement in form acceptable to XCel, to have an additional principal
shareholder of Earthbound attend meetings of the Board of directors of PublicCo
(the “Board Observer”).


6.           Release and Indemnification by Earthbound.


(a)           As of the Effective Date, excepting only obligations arising under
this Agreement and obligations explicitly referenced in this Agreement as
surviving the Effective Date including any indemnification obligations,
Earthbound, on behalf of itself and the other Earthbound Parties (as defined in
Section 7), remises, releases and forever discharges IM and each of IM’s current
and former employees, directors, managers, officers, members, affiliates
(including Laugh Club Inc.), agents, assigns, representatives, attorneys, and/or
successors in interest (collectively, the “IM Parties”), of and from any and all
obligations, debts, reckonings, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of actions,
guaranties, judgments, executions, damages, debts, sums of money, dues,
controversies, claims or demands, in law or in equity, known or unknown
(“Claims”) against any or all of the IM Parties, which Earthbound or any of the
other Earthbound Parties, ever had, now has or hereafter can, shall, or may have
from the beginning of the world to the Effective Date, including, but not
limited to, any Claims arising under, or in connection with, the Brand
Management Agreement, or otherwise with respect to the general business
relationship between IM and Earthbound as it existed at any time on or prior to
the Effective Date.  Earthbound agrees to indemnify and hold harmless all IM
Parties from and against any and all actions, liabilities, damages and costs
arising from, or in connection with, any action or proceeding, brought by, or
prosecuted by, or on the initiative of Earthbound and/or any person or entity
acting on Earthbound’s behalf, contrary to the provisions of this Section
6.  Earthbound agrees that this agreement of indemnity shall be deemed breached
and a cause of action shall be deemed to have accrued thereon immediately upon
commencement of any action contrary to this Section 6(a), and that this Section
6(a) may be pleaded as a defense or asserted by way of counterclaim or
cross-claim in any such action.
 

 
5

--------------------------------------------------------------------------------

 

           (b)           As of the Effective Date, excepting only obligations
arising under this Agreement and that certain consulting agreement to be entered
into between Earthbound, IM and XCel and effective as of the Effective Date,
Earthbound on behalf of itself and the other Earthbound Parties, remises,
releases and forever discharges XCel and each of XCel’s current and former
employees, directors, officers, shareholders, affiliates, agents, assigns,
representatives, attorneys, subsidiaries and/or successors in interest
(collectively, the “XCel Parties”), of and from any and all Claims against any
or all of the XCel Parties, which Earthbound, or any of the other Earthbound
Parties, ever had, now has or hereafter can, shall, or may have from the
beginning of the world to the Effective Date.  Earthbound agrees to indemnify
and hold harmless all XCel Parties from and against any and all actions,
liabilities, damages and costs arising from, or in connection with, any action
or proceeding, brought by, or prosecuted by, or on the initiative of Earthbound
and/or any person or entity acting on Earthbound’s behalf, contrary to the
provisions of this Section 6(b). Earthbound agrees that this agreement of
indemnity shall be deemed breached and a cause of action shall be deemed to have
accrued thereon immediately upon commencement of any action contrary to this
Section 6(b), and that this Section 6(b) may be pleaded as a defense or asserted
by way of counterclaim or cross-claim in any such action.


(c)           Earthbound further agrees to indemnify and hold harmless the IM
Parties and the XCel Parties from and against any and all actions, liabilities
damages and costs arising from, or in connection with the breach by Earthbound
of any of its obligations under this Agreement.


7.           Release and Indemnification by IM.  As of the Effective Date,
excepting only obligations arising under this Agreement and obligations
explicitly referenced in this Agreement as surviving the Effective Date, IM, on
behalf of itself and the other IM Parties (as defined in Section 6), remises,
releases and discharges Earthbound and each of Earthbound’s current and former
employees, directors, members, managers, officers, shareholders, affiliates
(including Laugh Club Inc.), agents, assigns, representatives, attorneys, and/or
successors in interest (collectively, the “Earthbound Parties”), of and from any
and all Claims against any or all of the Earthbound Parties, which IM, or any of
the other IM Parties, ever had, now has or hereafter can, shall, or may have
from the beginning of the world to the Effective Date, including, but not
limited to, any Claims arising under, or in connection with, the Brand
Management Agreement, or otherwise with respect to the general business
relationship between Earthbound and IM as it existed at any time on or prior to
the Effective Date.  IM agrees to indemnify and hold harmless all Earthbound
Parties from and against any and all actions, liabilities, damages and costs
arising from, or in connection with, any action or proceeding, brought by, or
prosecuted by, or on the initiative of IM and/or any person or entity acting on
IM’s behalf, contrary to the provisions of this Section 6.  IM agrees that this
agreement of indemnity shall be deemed breached and a cause of action shall be
deemed to have accrued thereon immediately upon the commencement of any action
contrary to this Section 7, and that this Section 7 may be pleaded as a defense
or asserted by way of counterclaim or cross-claim in any such action. IM further
agrees to indemnify and hold harmless the Earthbound Parties and the XCel
Parties from and against any and all actions, liabilities damages and costs
arising from, or in connection with the breach by IM of any of its obligations
under this Agreement.
 

 
6

--------------------------------------------------------------------------------

 
 

8.           Indemnification by XCel.

(a)           XCel agrees to indemnify and hold harmless the IM Parties from and
against any and all actions, liabilities, damages and costs arising from, or in
connection with, the breach by XCel or any of its affiliates of any of their
respective obligations under this Agreement other than any claims which may be
governed by the APA.


(b)           To the extent not released by QVC, Inc. under the EB-QVC Release,
XCel agrees to indemnify and hold harmless the Earthbound Parties from and
against any and all payment claims made by QVC, Inc. against Earthbound,
including without limitation claims, with respect to any expense reimbursement
payments or any claim to repay any portion of the advance royalties paid by QVC,
Inc. under that certain Agreement, by and among QVC, Inc., IM and Isaac Mizrahi,
as amended. XCel shall also indemnify and hold harmless the Earthbound Parties
from and against any and all actions, liabilities, damages and costs arising
from, or in connection with, the assignment and use of the Licensed Software,
including, without limitation, any claim of infringement of any intellectual
property rights brought by licensor.


9.           Termination of Agreements.  As of the Effective Date, Earthbound
and IM agree that, except for this Agreement and the Brand Management Agreement,
all agreements (whether written or oral) between Earthbound and/or any of its
affiliates, on the one hand, and IM and/or any of its affiliates, on the other
hand, shall be deemed terminated as between Earthbound and IM.


10.          Separate Counsel.  The Parties hereto acknowledge and agree that
(i) each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision, and (ii)
each Party has been represented by independent counsel of their choice in
reviewing and negotiating such terms and provisions.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Any
controversy over construction of this Agreement shall be decided without regard
to events of authorship or negotiation.
 
11.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, including
Sections 5-1401 and 5-1402 of the New York General Obligations Law.  Each party
hereto (a) submits to the jurisdiction of any state or federal court sitting in
the State of New York in any action or proceeding arising out of or relating to
this Agreement, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, (c) waives any claim
of inconvenient forum or other challenge to venue in such court, (d) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court and (e) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement.


12.          Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties hereto.  No waiver by any Party hereto of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
Party giving such waiver.  No waiver by any party hereto with respect to any
default, misrepresentation, or breach of warranty or covenant hereunder shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 

 
7

--------------------------------------------------------------------------------

 

 
13.          Entire Agreement.  This Agreement constitutes the entire Agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations and understandings of the
Parties with respect thereto.


14.          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile or digital signature.


[signature page follows]
 

 
8

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first written above.

 

 
EARTHBOUND LLC
         
By:
/s/ Jeffrey Cohen
   
Name:  Jeffrey Cohen
   
Title: Co-Chairman
         
IM READY-MADE LLC
         
By:
/s/Marisa Gardini
   
Name:  Marisa Gardini
   
Title: President and CEO
         
XCEL BRANDS, INC.
         
By:
/s/ Robert W. D’Loren
   
Name:  Robert D’Loren
   
Title:
 

 
[Signature Page to Contribution Agreement]
 

 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT A
 
Contributed Earthbound Assets
 
Category
 
Inventory
Name
 
SN or Account
Number
 
Description
 
Purchase
Date
Internet Line
 
Megapath DSL
 
#2070817
 
ADSL2 8MB/1MB for 1 year aggrement
 
4/6/2011
Internet Line
 
Time Warner
 
8150200070479099
 
Cable line 50MB down / 5MB up (1 year contract expired)
 
12/9/2009
Phone System
 
M5
 
2963295
 
11 phone lines ($40 per line) (2 years contract until 12/02/11)
 
12/2/2009
Printer
 
A4678
 
A0HTA010R0021870
 
Konica bizhub C452 (37 months contract until 4/1/2013 with Konica Minolta
Premier Finance, contract number is: 7516716-006)
 
3/16/2010
Printer
 
A4460
 
SVC05570
 
Canon ImageRunner 3035 (3 years contract until 12/23/12 with US bank, contract
number is: 500-0228610-000)
 
12/23/2009
Computer
 
FLORIDA
 
1056JL1
 
Dell Optiplex 360 (Intel Core Duo 2 2.93GHz,  2GB, 320GB, Windows XP SP3), (half
owned by Isaac $400)
 
12/2/2009
Computer
 
DELHI
 
6RYMFRKD
 
HP xw6600 (Quad-Core Xeon E5345 2.50GHz, 4GB, 160GB, Windows XP SP3).
 
6/16/2009
Computer
 
NAGOYA
 
2UA74519MY
 
HP xw8400 (Quad-Core Xeon E5345 2.33GHz, 4GB, 160GB, Windows XP SP3).
 
2007
Computer
 
HELSINKI
 
G89132U520G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 600GB, Mac OS X 10.5.7)
 
2009
Computer
 
ATHENS
 
G85404B7R6U
 
Power Mac G5 (PowerPC G5 (3.0) 1.9GHz, 4.5GB, Mac OS X 10.4.10)
 
2007
Computer
 
CLEVELAND
 
G851018UQPL
 
Power Mac G5 (2*PowerPC G5 (3.0) 1.8GHz, 2GB, 80GB, Mac OS X 10.4.10)
 
2007
Computer
 
ATLANTA
 
G891256U20G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 640GB, Mac OS X 10.5.7)
 
6/3/2009
Computer
 
BOSTON
 
G8831282XYK
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 4GB, 320GB, Mac OS X 10.4.11)
 
9/15/2008
Computer
 
SEATTLE
 
G89152CY20G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 600GB, Mac OS X 10.5.7)
 
7/18/2009
Computer
 
CAIRNS
 
G89152FC20G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 600GB, Mac OS X 10.5.7)
 
7/18/2009
Computer
 
CALCUTTA
 
G87443BK08S
 
Mac Pro (2*Quad-Core Intel Xeon 3GHz, 5GB, 500GB, Mac OS X 10.5.7)
 
2009
Computer
 
BRUSSELS
 
G891256G20G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 640GB, Mac OS X 10.5.7)
 
6/3/2009

 
 
 

--------------------------------------------------------------------------------

 
 

 Category  
Inventory
Name
   SN or Account
Number
 
Description
 
Purchase
Date
Computer
 
AMSTERDAM
 
G891256T20G
 
Mac Pro (2*Quad-Core Intel Xeon 2.26GHz, 6GB, 600GB, Mac OS X 10.5.7)
 
2009
Computer
 
MANILA
 
SMXL9081FY9
 
HP Compaq dx7500 (Intel core 2 Duo 2.8GHz, 3GB, 60GB, Windows XP SP3)
 
7/18/2009
Computer
 
EDINBURGH
 
w8702B3AVuX
 
iMac (17-inch Late 2006, Intel core 2 duo 2Ghz 3GB, 160GB, Windows XP3)
 
2007
Phone
 
PH07
 
fch11109bws
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH13
 
INM09473BXH
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH12
 
INM09473CCF
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH14
 
FCH11109CIR
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH10
 
inm09472c46
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH09
 
inm09473c32
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH08
 
fch10308ek9
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH20
 
FCH11118AHK
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH21
 
FCH11118972
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH22
 
INM094736Y3
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Phone
 
PH29
 
001B5413D358
 
Cisco IP Phone CP-7941G-GE
 
12/3/2009
Scanner
 
SC14
 
FVS0005738
 
Epson Expression 10000 XL
 
2007
Scanner
 
SC20
 
KDSA03336
 
CanoScan Lide 700F
 
7/3/2009
Scanner
 
SC21
 
KDSA00076
 
CanoScan Lide 700F
 
7/3/2009
Scanner
 
SC04
 
UZL005877
 
CanoScan Lide 500F
 
2007
Graphic Tablet
 
GT13
 
5DUM05073
 
Wacom Intuos3 6 x 8
 
9/18/2008
Graphic Tablet
 
GT01
 
5LZM13822
 
Wacom Intuos3 6 x 8
 
8/20/2008
Graphic Tablet
 
GT20
 
7AZM09808
 
Wacom Intuos3 6 x 8
 
7/24/2008
Graphic Tablet
 
GT38
 
8EZM03360
 
Wacom Intuos3 6 x 8
 
7/24/2008
Graphic Tablet
 
GT11
 
5DUM05093
 
Wacom Intuos3 6 x 8
 
2007
Graphic Tablet
 
GT37
 
8LAT003102
 
Wacom Intuos4 PTK640
 
6/3/2009
Graphic Tablet
 
GT34
 
9DAT001656
 
Wacom Intuos4 PTK640
 
6/3/2009
Graphic Tablet
 
GT39
 
9CAT000642
 
Wacom Intuos4 PTK640
 
6/16/2009
Graphic Tablet
 
GT30
 
8AZM05373
 
Wacom Intuos3 9 x 12
 
6/26/2008
Graphic Tablet
 
GT40
 
9DAT001868
 
Wacom Intuos4 PTK640
 
6/18/2009
Graphic Tablet
 
GT33
 
9DAT001645
 
Wacom Intuos4 PTK640
 
6/18/2009
Monitor
 
MN77
 
HU24HUMS300418
 
Samsung SyncMaster 245T 24
 
7/18/2009
Monitor
 
MN51
 
HU24HCGP908695
 
Samsung 245BW 24
 
8/20/2008
Monitor
 
MN86
 
MY22H9NS402320M
 
Samsung SyncMaster 2243SWX 22
 
2009

 
 
 

--------------------------------------------------------------------------------

 
 

Category  
Inventory
Name
  SN or Account
Number
 
Description
 
Purchase
Date
Monitor
 
MN23
 
2A54344VUFZ
 
Apple Cinema Display (20-inch DVI Late 2005)
 
2007
Monitor
 
MN67
 
HU24HVMS300395
 
Samsung SyncMaster 245T 24
 
7/3/2009
Monitor
 
MN72
 
HU24HVMS300393
 
Samsung SyncMaster 245T 24
 
7/18/2009
Monitor
 
MN68
 
HU24HVMS300124R
 
Samsung SyncMaster 245T 24
 
2009
Monitor
 
MN70
 
KI26HVNS400221
 
Samsung SyncMaster 2693HM 25.2
 
7/15/2009
Monitor
 
MN54
 
HU24HVMP906505
 
Samsung 245BW 24
 
8/20/2008
Monitor
 
MN69
 
HU24HVMS300375
 
Samsung SyncMaster 245T 24
 
7/3/2009
Monitor
 
MN66
 
HU24HVMS300385
 
Samsung SyncMaster 245T 24
 
7/3/2009
Monitor
 
MN76
 
MY22H9NS402545
 
Samsung SyncMaster 2243SWX 22
 
7/17/2009
Printer
 
ESPON
 
JZ20011651
 
Epson Stylus Pro 9880 Printer
 
12/14/2009
Printer
 
ESPON
 
JYU0014793
 
Epson Stylus Pro 7880 Printer
 
12/14/2009
Printer
 
PR15
 
CN09E2B44D
 
HP Deskjet 3050
 
2010
Server
 
FRANCE
 
72NFGF1
 
Dell PowerVault NX1950 Storage Server - SATAu Windows Unified Data Storage
Server 2003 64 bits
 
12/21/2007
Blackberry
 
CHINA
 
5SN5QF1
 
Dell PowerVault MD3000 Storage Array - SATAu + 15 500GB SATA drives.
 
Firewall
 
Watchguard
 
 908671443-336D
 
Watchguard Firebox  FB X550e
 
11/25/2009
Switch
 
CISCO
 
F0C1249W4VJ
 
Catalyst 3560G series PoE-48 (WS C3560G 48PS S)
 
12/3/2009
Software
 
MS office 2008 for Mac
     
$336 for 1 license and we have: 11 Apple computers
 
9/19/2008
Software
 
Adobe Creative Suite CS3 Standard for Mac/Windows
     
$1176 for 1 license and we have: 14 computers
 
5/19/2008
Software
 
Kaledo
     
Kaledo Print V2R1
 
3/9/2010
Software
 
Kaledo
     
Kaledo Print V1R1 + can be upgraded V2R1
 
6/16/2009
Software
 
Kaledo
     
Kaledo Textile V1R1 + can be upgraded V2R1
 
6/16/2009
Software
 
Image Print
     
ImagePrint for Epson 9880 Windows Edition
 
12/14/2009
Software
  
Image Print
  
 
  
ImagePrint for Epson 7880 Windows Edition (Additional License)
  
12/14/2009

 

 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Software
 
Software Description
 
Licensed (Y/N)
 
Term of License
 
License Fee
                 
Microsoft Office 2008 for Mac
 
Yes
 
n.a.
 
$336 per license x 11 mac computers
                 
Adobe Creative Suite CS3 Standard for Mac/Windows
 
Yes
 
n.a.
 
$1,176 per license x 14 computers
                 
Kaledo Print V2R1
 
Yes
 
n.a.
  $ 9,500                    
Kaledo Print V1R1 + can be upgraded V2R1
 
Yes
 
n.a.
  $ 12,600                    
Kaledo Textile V1R1 + can be upgraded V2R1
 
Yes
 
n.a.
  $ 31,300                    
ImagePrint for Epson 9880 Windows Edition
 
Yes
 
n.a.
  $ 2,420                    
ImagePrint for Epson 7880 Windows Edition (Additional License)
 
Yes
 
n.a.
  $ 675  

 

 
 

--------------------------------------------------------------------------------

 